 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Tappan Company and Stove, Furnace & AlliedAppliance Workers' International Union ofNorth America, AFL-CIO. Cases 26-CA-6985,26-CA-6992, 26-CA-7417, 26-CA-7430, 26-CA-7846, and 26-RC-5249January 14, 1981DECISION, ORDER, AND DIRECTIONOF FIFTH ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn June 16, 1980, Administrative Law JudgeThomas D. Johnston issued the attached Decisionin this proceeding. Thereafter, the Charging Partyfiled exceptions and a supporting brief, and Re-spondent filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge as modified below.In Objection 11-4, in the representation case,Case 26-RC-5249, the Union alleges that Respon-dent interfered with the election by offering antiun-ion T-shirts to employees. The Administrative LawJudge found that Foreman Hicks' possession of theshirts while inspecting employees' work did notconstitute objectionable conduct. We find merit inthe Union's exceptions to this finding and shall setaside the election.The record shows that Respondent made avail-able to its supervisors "vote no" buttons and T-shirts to give to its employees during the unioncampaign. Foreman Hicks let it be known to theemployees that he had the T-shirts by walkingaround with them over his arm while inspectingthe work of the 18 employees in the press depart-ment. Hicks admitted that he stopped at most ofthe machines while displaying the antiunion T-shirts. He also testified that at one point he gaveout all the T-shirts he was carrying but maintainedthat he gave shirts only to employees who had re-quested them. Shortly before the election Hicks ap-' No exceptions were taken to the Administrative aw Judge's dismiss-al of the 8(a)(1) allegations.2 The Charging Party has excepted to certain credibility findings madeby the Administrative Las Judge It is the Board's established policy notto overruled an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry 4Wall Prod-ucts, Inc. 91 NLRB 544 (1950). enfd 188 F 2d 362 13d Cir 1951) Wehave carefully examined the record and find no basis for reversing hisfindings.254 NLRB No. 80proached employee Batey while she was operatinga machine in the press department. Hicks, who hada number of T-shirts draped over his arm, stood si-lently next to Batey's machine. Batey observedHicks holding the shirts, but did not speak to himand continued working until he had left.The Administrative Law Judge noted that Hickswas responsible for inspecting the work of pressdepartment employees and that he made no men-tion of the shirts while standing by Batey's ma-chine. Finding that Hicks did not request or pres-sure Batey to accept an antiunion T-shirt, the Ad-ministrative Law Judge concluded that in the cir-cumstances Hicks' mere possession of the shirtswas not objectionable. We disagree.In Pillowtex Corporation3we found that the em-ployer engaged in a form of interrogation by pass-ing a box of antiunion buttons in front of employ-ees and placing buttons on employees' machines.We based this finding on the fact that the employ-er's conduct placed the employees in a position ofdeclaring their preference through the acceptanceor rejection of the buttons. Similarly, ForemanHicks required employees in the press departmentto make an open choice by standing next to theirmachines with an armful of antiunion T-shirts. ThatHicks offered the shirts to press department em-ployees is clear as evidenced by his acknowledg-ment that he presented the shirts so as to suggesttheir immediate availability and by his testimonythat on one occasion half of the press departmentemployees accepted T-shirts after he approachedthem. Neither Hicks' duty to inspect employees'work nor his silent display of the shirts alleviatedthe pressure placed on employees to disclose theirpreference.In light of the foregoing, we find that Hicks'offer of antiunion shirts to the 18 employees in thepress department was coercive and tended to re-strain the free choice of the employees. According-ly, we shall set aside the election.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as to Cases26-CA-6985, 6992, 7417, 7430, and 7846, andhereby orders that the amended consolidated com-plaint be, and it hereby is, dismissed in its entirety.IT IS FURTHER ORDERED that the election heldon May 25, 1979, in Case 26-RC-5249 be, and thesame hereby is, set aside.:' 234 NLRH 560 (1978).656 THE TAPPAN COMPANY[Direction of Fifth Election4omitted from publi-cation.]MEMBER PENELLO, dissenting:I disagree with my colleagues that the Board isjustified in directing a fifth election in this casesolely on the basis of a single and, in my opinion,noncoercive incident of employer misconduct.In Caron International, Inc.,5we announced thefollowing standard: "In resolving the questionwhether certain employer misconduct is de minimiswith respect to affecting the results of an election,the Board takes into consideration the number ofviolations, their severity, the extent of dissemina-tion, the size of the unit, and other relevant fac-tors."6Here, the record establishes that, severaldays before the election, Foreman Hicks made hiscustomary work inspection of the 18 press depart-ment employees. On that particular occasion hecarried T-shirts over his arm. The shirts wereprinted with the slogan "Vote No," and the "No"portion was visible to the employees. Hicks madeno reference to the shirts, and witness Batey, ap-parently without discomfiture, ignored his presencealtogether by turning her back and continuing herwork.In my opinion, the incident was unlikely to havea coercive impact upon the employees. The mereavailability of antiunion propaganda is not objec-tionable unless the employees are placed undersome pressure to accept it.7Hicks made his roundsin his usual fashion, stayed only a moment at eachwork station, and did not either verbally or phys-ically proffer the shirts to employees who did notask for them. Moreover, the incident occurred onlyonce and was confined to 18 employees of aworker complement of 422. Under these circum-stances, I do not believe the Employer so far over-stepped the bounds of permissible preelection cam-paigning that it interfered substantially with em-ployee free choice in the election.8Accordingly, I would uphold the election con-ducted on May 25, 1979, and would certify the re-sults.4 [Excelsior ftnote omitted from publication 5 246 NLRRB 1120 (1979)* Id7 I observe in this context that in Pillowicx Corporation, 234 NLRB 560(1978). upon shich my colleagues rely, the employer made an overt andunequivocal offer of antiunion buttons to each of its employees I canfind no equivalent offer hereSee Dal-Tex Optical Cornpanyv. Inc., 137 NL.RH 1782, 1787 (1962)DECISIONSTATEMENT OF THE CASFTHOMAS D. JOHNSTON, Administrative Law Judge:These consolidated cases were heard at Nashville, Ten-nessee, on February 19 and 20, 1980, pursuant to a firstamended charge filed by the Stove, Furnace & AlliedAppliance Workers' International Union of North Amer-ica, AFL-CIO (herein referred to as the Union), in Case26-CA-6985 on December 13, 1977;1 a first amendedcharge filed by the Union, in Case 26-CA-6992 on Janu-ary 16, 1978;2 a charge filed by the Union in Case 26-CA-7417 on September 20, 1978; a first amended chargefiled by the Union in Case 26-CA-7430 on October 20,1978;3and a charge filed by the Union in Case 26-CA-7846 on June 4, 1979; and a consolidated complaintissued on August 8, 1979.The consolidated complaint, which was amended onAugust 15, 1979, and again at the hearing, alleges thatThe Tappan Company (herein referred to as Respon-dent), violated Section 8(a)(l) and (3) of the NationalLabor Relations Act, as amended (herein referred to asthe Act).On April 18, 1979, Administrative Law Judge IrwinKaplan approved an informal settlement agreement ex-ecuted by all the parties in Cases 26-CA-6985, 26-CA6992, 26-CA-7417, and 26-CA-7430. That settlementagreement covered all of the allegations now containedin the amended consolidated complaint except for certainallegations4relating to alleged conduct which occurredsubsequent to the approval of the settlement agreementand upon which the Regional Director for Region 26relied in vacating and setting aside that settlement agree-ment. These post-settlement agreement allegations allegethat Respondent violated Section 8(a)(1) of the Act byinterrogating its employees concerning its employees'union membership, activities, and desires, and coerced itsemployees by suggesting that the employees' support ofthe Union represented a threat to Respondent: threatenedits employees with adverse changes in working condi-tions if Respondent's employees selected the Union torepresent them; and threatened its employees with dis-charge because of its employees' union membership, ac-tivities, and desires.Respondent in its answers dated Auqust 16 and 21.1979, which were amended at the hearing, denies havingviolated the Act as alleged. It further avers it has fullycomplied with all the provisions of the settlement agree-ment and asserts that the General Counsel is thereforeprecluded from litigating those allegations contained inthe amended consolidated complaint which are coveredby the settlement agreement.The issues involved are whether Respondent violatedSection 8(a)(l) of the Act by unlawfully interrogating,coercing, and threatening its employees concerning theUnion; and whether a valid basis exists to warrant settingaside the settlement agreementi and, if so, whether Re-I he original charge In Case 26-CA-6985 was filed on Dtcmbnlher .1977.* Ihe original charqe in Case 26 CA-992 wasl filed on I)ecemnber 13,1977:' he riginal charge ill Case 26 CA 7430) as filed cn Septembcr 28.1978t hesc are the allegations conlilmed in pars I(hd), Ittc. Iit) ii, and 22s After hearing all the evidence pertaining Il those aillleglatlns c.Itairled in thle a.mendecd consolitlated conlplaint relied n h tilhe Regional( 'stitn i i'di657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent further violated Section 8(a)(l) and (3) of theAct as alleged. An additional issue is whether objectionsto the conduct of the election in Case 26-RC-5249, dis-cussed infra, have merit to warrant setting aside the elec-tion results.The Regional Director for Region 26, by order datedOctober 26, 1979, which was in accordance with theBoard's Decision and Direction issued on October 3,1979, adopting the Regional Director's findings and rec-ommendations in his Report on Objections to FourthElection, consolidated for hearing with the issues in-volved in the amended consolidated complaint the reso-lution of certain objections filed by the Union concern-ing the election held in Case 26-RC-5249 which theUnion lost. That election was conducted on May 25,1979,6 pursuant to a Direction of Election issued by theRegional Director for Region 26 on April 26, 1979,based on a petition filed on April 2, 1976.These objections are as follows:2. The employer threatened its employees withreprisals for engaging in union activities or selectinga Union to represent them, contrary to the obliga-tion undertaken in the Notice to Employees and inthe Settlement agreement, by the following con-duct:(A) On May 24, 1979, Foreman Toby Nicholstold employee Kathy Clinard that things would getrough if the Union should "come in," and on thesame day, Foreman Gary Hicks made substantiallythe same statement to employee Sam King.11-4 Tappan foremen and managerial employeesGary Hicks, Betty Yates, Diann Miller, Toby Ni-chols and Ann Wooden offered company anti-unionbuttons and tee shirts to employees under the pre-tense that such offers without verbalized requestsdid not constitute requests to employees to acceptsuch propoganda materials and did not constitutepressure upon employees to make declarations, bytheir actions, of anti-union animus.Upon the entire record in these cases and from my ob-servations of the witnesses, and after due considerationsof the briefs filed by all the parties, I make the follow-ing:7FINDINGS AND CONCLUSIONSI. THE BUSINESS OF RESPONDENTRespondent, a corporation with an office and place ofbusiness located at Springfield, Tennessee, is engaged inthe business of the manufacture, nonretail sale, and distri-bution of electric ranges and associated products. DuringDirector for Region 26 in vacating and setting aside the settlement agree-ment, I precluded the parties from litigating those allegations covered bythe settlement agreement until such time and inlly if it was determined abasis existed to warrant vacating and setting aside the settlement agree-ment.* The Report on Objections to Fourth Election reflects, out of ap-proximately 422 eligible voters, 155 cast valid votes for, and 202 castvalid votes against, the Union, with I challenged ballot.7 Unless otherwise indicated the findings are based on the pleadinlgs,admissions, stipulations, and undisputed evidence contained i the record,which I credit.the course of its operations it annually sold and shippedproducts, goods, and materials valued in excess of$50,000 from its Springfield facility directly to points lo-cated outside the State of Tennessee and it also annuallypurchased and received products, goods, and materialsvalued in excess of $50,000 at its Springfield facility di-rectly from points located outside the State of Tennessee.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDStove, Furnace & Allied Appliance Workers' Interna-tional Union of North America, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.III. THE UNFAIR I.ABOR PRACTICESA. BackgroundRespondent operates a plant at Springfield, Tennessee,where it manufactures, sells, and distributes electricranges and associated products. Included among its su-pervisory personnel are Personnel Manager Robert Lips-comb, Fabrication Foreman Gary Hicks, and Weld De-partment Foreman Michael Phillips.8Respondent employs approximately 422 employeeswho were eligible to vote in a Board-conducted electionheld on May 25, 1979. The Union lost the election butfiled objections.These proceedings are based on certain alleged unlaw-ful and objectionable conduct.B. Alleged Interrogation, Coercion, and ThreatsThe General Counsel presented two witnesses regard-ing alleged unlawful conduct engaged in by ForemenHicks and Phillips.9On May 25, 1979, the day of the election, Kathy Clin-ard had a conversation with Foreman Phillips. This con-versation occurred after Clinard had voted, but while thepolls were still open. Clinard,'°who did not know howthe conversaton got started, testified that the electionwas brought up and Foreman Phillips said it was goingto get rough on everybody, that they would have to beby their machines at 6:30 and they could not take anextra few minutes on breaks or anything like that. Sheand Phillips then made a bet that if the Union got in hewould buy her a steak supper and if the Union lost shewould buy him a steak supper. She further stated thatPhillips said if the Union got in everybody was going toget ---" and it did not matter if the Union got inshe would get ------and if he took her out she wouldget ---. She just shook her head and did not say any-thing.According to Clinard she reported the conversation tothe Union's third vice president, Henry O'Donnell, ands Both icks and Phillips are supervisors under the Act and they pre-viousl sered as foremenlll ill the press department" The cnversation herein discussed inv(ll ilng o(~rema l Phillips, as re-flected by the Report on Ohjectiions to Fourth lecltion, was no founld tocolsritute objectionable colnduclt' Cnard hist worked fir Respondent the I;later part of June 1979'I 'lhe precise wotrd has been iomitled658 THE TAPPAN COMPANYto Judy England, who was identified only as being activein the Union. However, it was not established when thisoccurred.Foreman Phillips acknowledged making the bet withClinard, stating this occurred after she told him shethought the Union would be voted in and first offeredfour or five times to bet him. However, he deniedmaking any of the other statements attributed to him byClinard.I credit the testimony of Foreman Phillips, who I findwas a more credible witness than former employee Clin-ard. Besides my observations of the witnesses in notcrediting Clinard, I did not find her testimony persua-sive. Having credited Foreman Phillips, I find he did notunlawfully threaten Clinard with adverse changes inworking conditions as alleged. 12Samuel King, who was active in the Union, testifiedconcerning three alleged cnversations he stated he hadwith Foreman Hicks. During the first conversationwhich he placed as occurring a week before the election,Hicks asked him why they were out for the Union andsaid the Union was hurting the Company because theCompany could not expand. Under examination by theUnion, King further stated that Hicks told him if theUnion came in they would have to tighten up on theworking people.Although King claimed he was positive all of thesestatements were made in this conversation, upon beingconfronted under cross-examination with an affidavit hehad given to a Board agent, he was unable to explainwhy he had stated in his affidavit these statements hadoccurred in different conversations. '3According to King, whose job was driving a towmotor, about a day or two later, Hicks informed him hewas going to have to tighten up in his work and saidthey were going to have more operators in the pressshop and he was going to have to get better at his workor he was going to have to write him up and eventuallyhe would have to fire him. Hicks also said he knew Kingwould file charges with the Labor Board'4and told himto go ahead and file them if he wanted to but said he hadnever fired a man that had come back on him.While under cross-examination, King first stated thisconversation occurred about a week before the electionand then said he was not sure if it was before the elec-tion; upon being confronted with his affidavit given tothe Board agent, he testified it occurred after the elec-tion.King stated that the third conversation with Hicks oc-curred in May before the election. On that occasion he12 The bet between Phillips and Clinard was not alleged to be unlili-ful or to constitute objectionable conduct and therefore no finding will bemade as urged by the Union in its brief" King's affidavit reflects in a conversation with Foreman Hicks about3 days before the election, Hicks said 'You think its rough now, if theunion comes in then we will tighten up." while in another conversationabout a eek befolre the elccion Hlicks said, "Tbec nion is hurting thecompany. rhe union was cosling the conipans money. And the compancouldn't expand."at Although King had been named as te recipient of a threal n thecharge filed by the Union against Respondetl on June 4. 1979, in Case26-CA-7846, the only charge filed on his behalf. which insolsed ai sus-pension, did not occur until July 2. 197., aind that charge as subsc-quently dismissedhad been talking to his brother'5and had mentionedthey ought to put "home sweet home" on the mat infront of the press. Foreman Hicks then called him overwithout his brother being present and asked him what hehad against the Company. Upon replying nothing andasking why, Hicks said he must have pointed to the"vote yes" button King was wearing. Under examinationby the Union, King stated that when Foreman Hickspointed to his button Hicks made a statement about Kingnaming the game and saying they would play it any wayhe wanted to. According to King, Hicks had made thisstatement to him several times when he was wearing aunion button. 6Under cross-examination, King first stated he thoughtthe conversation occurred after the election but was notsure and then said it occurred a little before the election.Foreman Hicks denied talking to King about theUnion and specifically denied making the statements at-tributed to him by King in these alleged conversations.He did acknowledge on one occasion, which he believedoccurred before the election, that he had a ccnversationwith Kinq, who worked under his supervision, about hisproduction. He explained to King it might help King dohis job by keeping a mental picture in mind about whatparts were being run and who was going to be out ofparts or need parts but denied there was any discussionof possible disciplinary action.I credit the testimony of Foreman Hicks, who I findwas a more credible witness than King. Apart from myobservation of the witnesses in discrediting King, his tes-timony was contradictory. Accordingly, I do not findForeman Hicks unlawfully interrogated, coerced, orthreatened King as alleged in the amended consolidatedcomplaint.C. Other Conduct Covered by the ObjectionsThe Union presented two witnesses in support of Ob-jection 11-4.Edna Batey testified that 2 or 3 days before the elec-tion while she was working at her machine AnneWooden,'" who is employed as a bookkeeper by Re-spondent, came to her and said, "Edna, let's stop thisthing." When Wooden then attempted to pin a "no unionbutton" i somewhere on the front of Batey's clothing,Batey responded by saying, "No," adding, "it would justget knocked off." Upon turning around to do her work,Batey stated she felt Wooden pin the button on theclothes on her back. According to Batey, Foreman Hickswas standing beside Wooden when this incident oc-curred, although she acknowledged she did not knowwhich one came to her machine first. She acknowledgedthat, at the time Wooden was pinning the button on andafterwards, neither Wooden, Hicks, or herself said any-thing. After Wooden pinned the button on, Wooden andHicks left, although she did not know where they went.Lis l hrother did riot testify' King testified e ore a union hutton throughout the period prioro ll tle.lioli' Although Woodenl. who did nont estify, as not included in the ap-proprlatc lil hll. i s ltiat a1 superilsor under tIle Acl'" litc! des rlhed Ihe hlln al 1 bhtillg 3 lIo 4 inches in 7lle659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBatey said she wore the button 4 or 5 hours while atwork that day and her daughter removed it when she re-turned home after work.'9Wooden, who keeps time for employees in Batey's de-partment, on occasion goes to Batey's machine for suchreasons as taking numbers off the machine.Samuel King also testified that prior to the election heobserved Wooden pin a "vote no" button on the clotheson Batey's back at which time Batey, who was working,made no protest. King further stated that at the time thisoccurred one of the supervisors, either Foreman Hicksor John Bloodworth, was standing there. King estimatedthat at the time he was 15 to 20 feet from Batey and thepresses were running and it was very noisy.Foreman Hicks denied seeing Wooden pin a "vote no"button on Batey or seeing a button pinned on the clotheson Batey's back. He did acknowledge that prior to theelection he himself had some "vote no" buttons which hesaid he gave to employees if they asked him for them.While I credit the testimony of Batey, who impressedme as being a more credible witness than ForemanHicks,20I do not find this incident constitutes objection-able conduct. Batey's own credited version shows it wasanother employee, Wooden, rather than Foreman Hicks,who spoke to her and then pinned the button on herwithout her making any protest except that the buttonwould get knocked off when Wooden first attempted topin it on the front of Batey's clothing. Under these cir-cumstances, Foreman Hicks' mere presence in the areaor his failure to intervene was not sufficient to hold Re-spondent responsible for the conduct of its employeeWooden or to constitute objectionable conduct.Samuel King testified that about a week or two beforethe election he heard Foreman Hicks say "here" to Eliz-abeth James2' as she was walking away. When Hickshollered again, James turned around and walked back to-wards Hicks at which time Hicks bent his shoulder downand James took a "vote no" T-shirt off Hicks' shoulder.King, who stated he was about 2 feet behind Hicks atthe time with James being about 10 to 15 feet in front ofHicks, denied hearing James ask Hicks for a T-shirt al-though he acknowledged he did not know whether shehad requested one.Foreman Hicks, while stating he did not believe Jamesasked for a T-shirt nor did he recall giving her one,denied giving anyone a T-shirt who did not ask.For reasons previously stated I credit Hicks ratherthan King regarding this incident.Edna Batey testified that on another occasion, whichshe thought occurred prior to the button incident al-though she was not certain, she was at her machineworking when, upon turning around to put a part in thebasket, she glanced up and observed Foreman Hicks'~ Her daughter, Reba Cohea, corroborated Batey's testimony aboutremoving the button21 Besides my ohservations of the witnesses in crediting Batey ratherthan Hicks, Hicks' testimony regarding this incident and another incidentinvolving Batey, discussed infja, does nrot appear plausible when consid-ered in light of his other testimony regarding his distribution of hbuttonsand T-shirts.2 ' James did not testifystanding at the edge of her basket.22He had an armfulof T-shirts draped over his arm and just stood there. Nei-ther of them said anything, whereupon she turnedaround and resumed work. When she started to put an-other part in her basket, she saw Hicks had left. She alsotestified the next time she put a part in the basket she ob-served Hicks standing at the other machines holding theT-shirts out on his arm. However, she denied seeinganyone accept a T-shirt from Hicks.Batey described these T-shirts Hicks had as beingwhite with a round circle and a "no" in red on the partshe could see. She further stated she has observed otheremployees wearing similar T-shirts containing the words"vote no" on them.Under cross-examination, however, Batey denied shesaw where Hicks went after he left her machine and ac-knowledged she did not pay any attention to where hewent.Foreman Hicks, who returned to work for the Compa-ny on March 30, 1979, testified that prior to the election,in addition to having some "vote no" buttons, he alsohad some "vote no" T-shirts provided by Respondentwhich he gave to employees if they requested them.23He let the employees know he had them by walkingaround with the T-shirts over his arm while making hisrounds of the approximately 18 employees working inthe department, stopping at most of their machines.Hicks was unable to give an approximate date whenhe obtained these T-shirts, but stated on that occasion hewas at Batey's machine examining her work when Bateyasked him for a T-shirt. He was out of them at the timebut told her he would get her one which he did.24I credit Batey rather than Hicks for reasons previouslygiven.Having credited Batey's testimony, which establishesthat while conducting her work she turned and observedForeman Hicks, who is responsible for inspecting herwork, standing by her machine with some T-shirts con-taining the word "no" on them draped over his arm,whereupon she continued working and he left withouteven saying anything to her or mentioning the T-shirts, Iam persuaded and find no basis exists for finding this in-cident constitutes objectionable conduct. Batey was in noway solicited, requested, or pressured by Hicks to acceptone of the T-shirts and the mere possession by Hicks ofthe T-shirts without more, as here, cannot arguably beheld to be objectionable conduct.D. Analysis and ConclusionsThe General Counsel contends that Respondent violat-ed Section 8(a)(l) of the Act by unlawfully interrogating,coercing, and threatening its employees concerning theUnion thereby warranting vacating and setting aside thesettlement agreement in Cases 26-CA-6985, 26-CA-22 Batey acknowledged that Foreman Hicks would come around toher machine and inspect her wstork, although she could not rememberswhether he checked her work that day2: Ihc supervisors had been gi'en written instructions dated April 23.197), by Persoinnel Manager Robert I.ipscotnib regarding their campaign-ing, although Hicks denied receisltig a copyh2 ;ales denied asking flicks for I-shirt or escn receiving one660 THE TAPPAN COMPANY6992, 26-CA-7417, and 26-CA-7430 in which cases Re-spondent is alleged to have violated Section 8(a)(1) and(3) of the Act. Respondent denies having violated theAct and asserts it has complied with the settlementagreement and that the General Counsel is precludedfrom litigating these allegations covered by its terms.Section 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of their rights guaranteed in Section 7 of theAct.Settlement agreements may be set aside where subse-quent events have demonstrated that efforts at adjust-ment have failed to accomplish their purpose. The Wal-lace Corporation v. N.L.R.B., 323 U.S. 248, 254 (1944).Having found supra that Respondent did not unlawful-ly interrogate, coerce, and threaten its employees as al-leged in the amended consolidated complaint followingthe approval of the settlement agreement, I find Respon-dent did not violate Section 8(a)(1) of the Act regardingthese allegations. Further, I find, contrary to the conten-tion of the General Counsel, that no basis has beenshown or exists to warrant setting aside the settlementagreement and those allegations contained in the amend-ed consolidated complaint covered by the terms of thesettlement agreement are hereby' precluded from beinglitigated. 2 5E. The Ohjections to the ElectionThe Union's Objection 2(A) is based on the same con-duct alleged in paragraphs 10(d) and 10(e) of the amend-ed consolidated complaint. Having found Respondent didnot unlawfully threaten its employees as alleged in thoseparagraphs, Objection 2(A) is without merit and ishereby overruled. Further, the Union's Objection 11-4,2' Having found no basis exists for vacating and setting aside the et-tlement agreement the record is hereby closedfor those reasons discussed supra, also lacks merit and ishereby overruled.CONCLUSIONS OF LAWi. The Tappan Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Stove, Furnace & Allied Appliance Workers' Inter-national Union of North America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3. Respondent did not violate Section 8(a)(1) of theAct as alleged in the amended consolidated complaint.264. No basis exists to warrant vacating and setting asidethe settlement agreement in Cases 26-CA-6985. 26-CA-6992, 26-CA-7417, and 26-CA-7430.5. The Union's Objections 2(A) and 11-4 are withoutor lack merit and are overruled and Respondent has notinterfered with or illegally affected the results of theBoard election held on May 25, 1979.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER27It is hereby ordered that the amended consolidatedcomplaint be, and it hereby is, dismissed in its entirety.IT IS FURItHER ORDERED that Case 26-RC-5249 be re-manded to the Regional Director for Region 26 for thepurpose of certifying the results of the election held onMay 25, 1979.2i This Conclusion of I aw does not cover those allegations coseredhy Ihe setllemenl agreement, nne of which was litigalted27 In the cclt no exceptions are filed as pros idcd h Sec 12 46 ofthe R s anld Regulatl.rls of the Natallal l.ahor Relations Board, thefirldlgs, coinclusios. and recommended Order herein shall, as prosidedin Sec 102 48 lTf he Rules and Regulations. be adopted hb the Board andhecome its lindilgs. cnclusions, and Order. and all hlecions theretoshall he deemed aived for all purposes661